     Case 4:20-cv-00634-P Document 11 Filed 09/11/20        Page 1 of 1 PageID 96



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

MICHAEL GARCIA,                            §
                                           §
       Plaintiff,                          §
                                           §
v.                                         §    Civil Action No. 4:20-cv-00634-P-BP
                                           §
MARK DENO,                                 §
                                           §
       Defendant.                          §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed, and the Magistrate Judge’s

Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District

Judge believes that the Findings and Conclusions of the Magistrate Judge are correct, and

they are accepted as the Findings and Conclusions of the Court.

       Accordingly, it is ORDERED that the Plaintiff’s claims are DISMISSED without

prejudice.

       SO ORDERED on this 11th day of September, 2020.




                               Mark T. Pittman
                               UNITED STATES DISTRICT JUDGE
